PER CURIAM.
It may be conceded that as a general rule a common carrier of passengers has a lien upon the passenger’s baggage for unpaid passage money. But upon exceptional facts of this case the defendant is estopped from asserting its claim against plaintiff’s personal • baggage.
The plaintiff had in good faith become a passenger pursuant to a ticket obtained by her in due and regular course, upon a prepaid certificate procured for her by her husband from the defendant. The fact that the defendant refunded the money received for the prepaid certificate to the husband without notice to or knowledge on the part of the plaintiff, and without requiring the husband to deliver up the certificate, is not sufficient to deprive the plaintiff of her property.
At the end of the case there was nothing left for submission to the jury except the question of damages. The record discloses no reversible error.
Judgment affirmed, with costs.